DETAILED ACTION 
The present application, filed on 11/19/2018, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 4/26/2022.   


	This application is a DIV of 14/947,803 11/20/2015 PAT 10169775 which claims benefit of 62/200,241 08/03/2015
	
Receipt and Approval of the Terminal Disclaimer is acknowledged. 


Status of Claims
Claims 1, 3-10 are now pending and have been examined. Claims 2 have been cancelled.


Allowable Subject Matter
Claims 1, 3-10 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claim of Applicant’s invention recites a method for mobile credit acquisition. 

First, a shopping incentive offer is deployed and a response to the deployed shopping incentive offer is received. 

Second, a user identifier and a device identifier are provided and then received at the computer of a credit provider. 

Third, the user identifier and device identifier are used to obtain specific information by determining a mobile carrier for the mobile device and by providing specific information. 

Finally, the provided information is used to perform a credit pre-screen and a pre-approved credit offer is provided to the user. 

The invention provides a unique advantage in the area of acquiring mobile credit at the time of the invention, for it uses a unique mechanism to obtain and process all required information, followed by a decision to pre-approve the credit in conjunction to a shopping incentive. 

The references utilized during the prosecution, which have been made part of the record, are: Chaouki et al (US 2015/0262248), Hatakeyama et al (2010/0316218), Tseng (US 2016/0180394). 

Chaouki discloses: A system and method for electronically providing targeted marketing to a targeted individual is disclosed. An plurality of individuals prescreened to be targeted with targeted marketing is created but such individuals are anonymous to the offerer of the targeting marketing until the offerer is provided with an indication that each targeted individual has been authenticated and is among those that have been prescreened to receive the offer, at which time the offerer may electronically provide and fulfill the offer. 

Chaouki however, does not disclose: utilizing, at said computer system, said device identifier and said user identifier to obtain a user specific information, said obtaining of said user specific information. Furthermore, Chaouki does not disclose: utilizing, via said computer system, said user specific information to perform a credit prescreen; and providing to said user's mobile device and from said computer system, a pre-approved credit offer in conjunction with said shopping incentive at said user's mobile device. 

Hatakeyama discloses: Falsification and repudiation of personal information ransmitted/received for circulation cannot be prevented when there is no trusted third party. A personal information managing device issues a personal information registration certificate corresponding 1:1 to personal information and sends the certificate to a service providing device through a user terminal. When personal information is transmitted/received, the user terminal and the service providing device check the relationship between the certificate and the personal information, thus the user terminal and the personal information receiving device can confirm whether or not the personal information has been falsified. When the personal information is transmitted/received, the personal information is always encrypted. After the encrypted personal information is transmitted/received, the decryption key is transmitted/received. By using the transmission/reception of the decryption key between the personal information managing device and the service providing device as a personal information reception confirmation message, repudiation of personal information transmission/reception can be prevented. 

Hatakeyama however, does not disclose: utilizing, at said computer system, said device identifier and said user identifier to obtain a user specific information, said obtaining of said user specific information. Furthermore, Hatakeyama does not disclose: utilizing, via said computer system, said user specific information to perform a credit prescreen; and providing to said user's mobile device and from said computer system, a pre-approved credit offer in conjunction with said shopping incentive at said user's mobile device.  

Tseng discloses: A client device receives advertisement content associated with an entity having a physical location and one or more instructions that, when executed, present information identifying the physical location. The client device displays an ad unit including the received advertisement content and a link associated with the instructions to present the information identifying the physical location. If a user selects the link, the client device presents information identifying the physical location, such as a map, within the ad unit. Additional instruction may be included in the advertisement that, when executed by the client device, execute an application installed on the client device to provide directions to the physical location. 

Tseng however, does not disclose: utilizing, at said computer system, said device identifier and said user identifier to obtain a user specific information, said obtaining of said user specific information. Furthermore, Tseng does not disclose: utilizing, via said computer system, said user specific information to perform a credit prescreen; and providing to said user's mobile device and from said computer system, a pre-approved credit offer in conjunction with said shopping incentive at said user's mobile device.  


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors process, i.e. a process aimed at providing credit for certain commercial activities. Examiner notes that providing credit is an integral part of commercial activities. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the identified judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda Memo)
Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622